


Exhibit 10.101

 

Form of RSU Performance Award Agreement

(David W. Keck)

 

GT ADVANCED TECHNOLOGIES INC.

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as
of [Date of Award], by and between GT Advanced Technologies Inc., a Delaware
corporation (the “Company”), and «Employee» (“Employee”), in accordance with the
2011 Equity Incentive Plan of the Company, as the same may be amended from time
to time (the “Plan”).  Certain definitions are set forth in Section 7 of this
Agreement.

 

On [Date of Award], the Company granted to Employee «Number_of_RSU»
performance-based restricted stock units (the “Performance RSUs”) under the
Plan.  Each Performance RSU entitles Employee to receive from the Company one
share of the Company’s common stock, par value $.01 per share (“Common Stock”)
for each Performance RSU granted hereunder that becomes vested under the terms
described herein and in the Plan.  All of such shares of Common Stock that may
hereafter be delivered to Employee pursuant to this Agreement are referred to
herein as “Employee Stock.”

 

The parties hereto agree as follows:

 

1.              Incorporation by Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  Employee hereby acknowledges
receipt of a true copy of the Plan and that Employee has read the Plan carefully
and fully understands its content.  In the event of a conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

2.              Grant of the Performance RSUs.

 

(a)         The Company granted to Employee, as of [Date of Award],
«Number_of_RSU» Performance RSUs, subject to the terms and conditions
hereunder.  Employee agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, Employee with any protection
against potential future dilution of Employee’s stockholder interest in the
Company for any reason.  Employee shall not have the rights of a stockholder in
respect of the shares of Common Stock underlying these Performance RSUs until
such Common Stock is delivered to the Participant in accordance with Section 4.

 

--------------------------------------------------------------------------------


 

(b)         The grant of the Performance RSUs by the Company is subject to
Employee’s execution and delivery of the attached Proprietary Rights and
Confidentiality Agreement between Employee and the Company (or, at the
discretion of the Board, a similar agreement containing such terms as the Board,
or a duly designated committee thereof, shall determine) (the “Employee
Confidentiality Agreement”), if Employee is not currently subject to such an
agreement.  These Performance RSUs and all shares of the Employee Stock shall be
subject to the terms and conditions of the Employee Confidentiality Agreement or
such similar agreement (whether executed in connection herewith or prior to the
date hereof).  In the event the Employee violated the terms of the Employee
Confidentiality Agreement, any non-compete agreement, non-solicitation agreement
or such similar agreement (whether executed in connection herewith or prior to
the date hereof) between the Employee and the Company, any unvested portion of
the RSUs shall be forfeited effective as of the date of such breach, unless
sooner terminated by operation of another term or condition of this Agreement or
the Plan.

 

(c)          In connection with the receipt of the Performance RSUs and the
delivery of any Employee Stock hereunder, Employee represents and warrants to,
and agrees with, the Company that:

 

(i)                                     The Performance RSUs and the Employee
Stock to be acquired by Employee pursuant to this Agreement shall be acquired
for Employee’s own account and not with a view to, or intention of, distribution
thereof in violation of the Securities Act, or any applicable state securities
laws, and the Performance RSUs and the Employee Stock shall not be disposed of
in contravention of the Securities Act or any applicable state securities laws.

 

(ii)                                  This Agreement constitutes the legal,
valid and binding obligation of Employee, enforceable in accordance with its
terms, and the execution, delivery and performance of this Agreement by Employee
do not and shall not conflict with, violate or cause a breach of any agreement,
contract or instrument to which Employee is a party or any judgment, order or
decree to which Employee is subject.

 

(iii)                               Employee has not taken any action that
constitutes a conflict with, violation or breach of, and the execution and
delivery of this Agreement and the other agreements contemplated hereby will not
conflict with, violate or cause a breach of, any noncompete, nonsolicitation or
confidentiality agreement to which Employee is a party or by which Employee is
bound.  Employee agrees to notify the Board of any matter (including, but not
limited to, any potential acquisition by the Company) which, to Employee’s
knowledge, might reasonably be expected to violate or cause a breach of any such
agreement.

 

(iv)                              Employee is a resident of the State of
«Residence».

 

(v)                                 Employee has been advised and encouraged in
writing (via this Agreement) to consult with an attorney and a tax advisor prior
to signing this Agreement.

 

(d)         As an inducement to the Company to issue any Performance RSUs to
Employee, and as a condition thereto, Employee acknowledges and agrees that
neither the

 

2

--------------------------------------------------------------------------------


 

issuance of the Performance RSUs or the delivery of any Employee Stock nor any
provision contained herein shall entitle Employee to employment with the Company
or any of the Subsidiaries, or affect the right of the Company or any of its
Subsidiaries to terminate Employee’s employment at any time, with or without
cause.

 

(e)          The Company and Employee acknowledge and agree that this Agreement
has been executed and delivered, the Performance RSUs have been granted and any
Employee Stock that may be delivered hereunder will be delivered, in connection
with and as a part of the compensation and incentive arrangements between the
Company (together with its Subsidiaries) and Employee.

 

(f)           In connection with the issuance of any Employee Stock hereunder,
Employee hereby agrees and acknowledges that all of the shares of the Employee
Stock are subject in all respects to the terms of this Agreement.

 

3.              Eligibility to Receive Employee Stock and Vesting of Employee
Stock.

 

(a)         Except as otherwise provided in this Section 3, the Performance RSUs
shall become vested in accordance with the schedule set forth on Exhibit A
attached hereto; provided that, notwithstanding any other terms or provisions of
this Agreement, no Performance RSUs shall vest at any time after the filing of
the Company’s Form 10-K for the fiscal year ending December 31, 2016 (the “2016
10-K Filing Date”)  (and on the 2016 10-K Filing Date any unvested portion of
the Performance RSUs shall immediately be cancelled and Employee (and Employee’s
estate, designated beneficiary or other legal representative) shall forfeit any
rights or interests in and with respect to any such Performance RSUs.

 

(b)         Except as otherwise provided in this Section 3, if Employee’s
employment with the Company (or any of its direct or indirect wholly owned
Subsidiaries, as applicable) terminates for any reason (including upon the death
or disability of Employee prior to the vesting of all or any portion of the
Performance RSUs awarded under this Agreement), such unvested portion of the
Performance RSUs shall immediately be cancelled and Employee (and Employee’s
estate, designated beneficiary or other legal representative) shall forfeit any
rights or interests in and with respect to any such Performance RSUs.  In the
event that the Employee’s employment with the Company (or any of its direct or
indirect wholly owned Subsidiaries, as applicable) terminates as a result of
Employee’s retirement from the Company (or any of its direct or indirect wholly
owned Subsidiaries, as applicable), and each of the following conditions is
satisfied: (A) the sum of the total years of such Employee’s service at the
Company plus such Employee’s age is equal to (or greater than) 65, (B) the
Employee (1) has at least 5 years of service at the Company and (2) is at least
60 years old, and (C) the Employee has executed and delivered to the Company (at
the time of such Employee’s retirement) a general release, in a form
satisfactory to the Company, that releases claims that the Employee may have
against the Company, then the Performance RSUs awarded under this Agreement
shall continue to vest in accordance with the schedule set forth in
Section 3(a) above following retirement (and shall remain subject to the
performance criteria set forth in Exhibit A) until such time as the Performance
RSUs shall have become vested in full (unless the Performance RSUs are sooner
terminated by operation of another term or condition of this Agreement or the
Plan).

 

3

--------------------------------------------------------------------------------


 

(c)          In addition to Section 3(a) above, upon a termination by the
Company (or any of its direct or indirect wholly owned Subsidiaries, as
applicable) without Cause or by Employee with Good Reason of Employee’s
employment with the Company (or any of its direct or indirect wholly owned
Subsidiaries, as applicable) that also constitutes a “separation from service”
within the meaning of Code Section 409A within twelve months following a Change
in Control of the Company (a “Change in Control Termination”), all remaining
unvested Performance RSUs shall vest (for the avoidance of doubt, the vesting
described in this Section 3(c) is in addition to, and not in lieu of, any
vesting described in Section 3(a) above).

 

4.              Delivery of Common Stock.  Subject to the terms of the Plan and
Section 6 below, if the Performance RSUs awarded by this Agreement become
vested, the Company shall promptly distribute to Employee the number of shares
of Common Stock equal to the number of the Performance RSUs that so vested;
provided that to the extent required by Code Section 409A, delivery of shares of
Common Stock upon a Participant’s “separation from service” within the meaning
of Code Section 409A shall be deferred until the six month anniversary of such
separation from service.  In connection with the delivery of the shares of
Common Stock pursuant to this Agreement, the Participant agrees to execute any
documents reasonably requested by the Company and provide therein customary
representations and warranties related to the receipt of such shares of Common
Stock.

 

5.              Certificates.  The shares of Employee Stock may be in
certificated or uncertificated form, as permitted by the Company’s Bylaws.

 

6.              Corporate Event.  In the event any dividend or distribution of
Common Stock, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination, change
of control or exchange of Common Stock or other securities of the Company, or
other corporate transaction or event affects the Common Stock, or in the event
of the sale, transfer or other disposition of all or substantially all of the
business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis) to a third party (or group of
affiliated third parties) (each, a “Corporate Event”), the Board shall, in such
manner as it in good faith deems equitable, (i) adjust any or all of the number
of shares of Employee Stock or other securities of the Company (or number and
kind of other securities or property) subject to the Performance RSUs, or
(ii) make provision for an immediate cash payment to Employee in consideration
for the cancellation of the Performance RSUs, to the extent allowed under Code
Section 409A.  Notwithstanding the provisions of this Section 6 or Section 3(c),
in the event (x) any Performance RSUs would otherwise vest pursuant to
Section 3(c) and (y) the Company is not the surviving entity in any Change in
Control or the Company sold, transferred or otherwise disposed of all or
substantially all of its business or assets pursuant to such Change in Control,
then the Company may provide that any successor to the Company and/or its assets
pursuant to such Change in Control shall provide the Employee with the same per
share consideration provided to a holder of Common Stock in connection with such
Change in Control in lieu of otherwise allowing such Performance RSUs to vest
pursuant to Section 3(c).

 

7.              Definitions.

 

“Board” means the Company’s Board of Directors.

 

4

--------------------------------------------------------------------------------


 

“Cause” shall have the meaning set forth in Employee’s Employment Agreement. If
Employee does not have an Employment Agreement or if such Employment Agreement
does not contain a definition of “Cause” then “Cause” shall mean with respect to
Employee one or more of the following:  (i) the commission of a felony or other
crime involving moral turpitude or the commission of any other act or omission
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its Subsidiaries or any of their customers or suppliers, (ii) repeatedly
reporting to work under the influence of alcohol or illegal drugs, the use of
illegal drugs in the workplace or other repeated conduct causing the Company or
any of its Subsidiaries substantial public disgrace or disrepute or substantial
economic harm, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board, (iv) any act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its Subsidiaries to
the material disadvantage or detriment of the Company and its Subsidiaries,
(v) breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries, or (vi) any breach of the
Proprietary Rights and Confidentiality Agreement between the Company and GTAT
Corporation, or any material breach of any other agreement between the Company
and Employee.

 

“Change in Control” means (i) the consummation of any transaction or series of
transactions resulting in a third party (or group of affiliated third parties)
owning, directly or indirectly, securities of the Company possessing the voting
power to elect a majority of the Company’s board of directors (whether by
merger, consolidation or sale or transfer of the Company’s securities) or
(ii) the sale, transfer or other disposition of all or substantially all of the
business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis) to a third party (or group of
affiliated third parties).

 

“Employment Agreement” means, if Employee is party to an employment agreement
with the Company (or a subsidiary of the Company), the employment agreement
between Employee and the Company (or a subsidiary of the Company, as applicable)
as currently in effect on the date of this Agreement.

 

“Good Reason” shall have the meaning set forth in Employee’s Employment
Agreement.  If Employee does not have an Employment Agreement or if such
Employment Agreement does not contain a definition of “Good Reason” then “Good
Reason” shall mean if Employee resigns from employment with the Company and its
Subsidiaries prior to the end of the employment period as a result of the
occurrence of one or more of the following events:  (i) the Company reduces the
amount of the base salary (other than as a result of a general across-the-board
salary reduction applicable to all senior executives of the Company) or elects
to eliminate the Executive Incentive Program of the Company (“EIP”) without
permitting Employee to participate in an annual incentive bonus plan in place of
the EIP which offers a potential bonus payment comparable to that earnable at
100% of plan target by Employee under the EIP, (ii) the Company changes
Employee’s title and reduces his responsibilities or authority in a manner
materially inconsistent with that of the position of «Title» or (iii) the
Company changes Employee’s place of work to a location outside of «GT_Location»;
provided that in order for Employee’s resignation for Good Reason to be
effective hereunder, Employee must provide written notice to the Company stating
Employee’s intent to resign for Good Reason and the grounds therefor within
thirty (30) days after such grounds exist and grant the Company

 

5

--------------------------------------------------------------------------------


 

thirty (30) days from receipt of such notice to remedy or otherwise remove the
grounds supporting Employee’s resignation for Good Reason.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

8.              Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

 

To the Company:

 

GT Advanced Technologies Inc.
243 Daniel Webster Highway
Merrimack, New Hampshire 03054
Attention: General Counsel

 

To Employee:

 

«Employee»
«Residential_Address_1»
«Residential_Address_2»

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

9.              General Provisions.

 

(a)         Transferability.  The Performance RSUs shall not be transferable by
Employee other than by the laws of will or descent.  All provisions of this
Agreement shall in any event continue to apply to any Performance RSU
transferred as permitted by this Section 9(a), and any transferee shall be bound
by all provisions of this Agreement as and to the same extent as Employee.  Any
transfer or attempted transfer of any Performance RSUs in violation of any
provision of this Agreement shall be void, and the Company shall not record such
transfer on its books or treat any purported transferee of such Performance RSUs
as the owner of such stock for any purpose.

 

(b)         Withholding Taxes.  The Company shall be entitled to withhold from
any amounts due and payable by the Company and/or any of its Subsidiaries to
Employee the amount of any federal, state, local or other tax which, in the
opinion of the Company, is required to be withheld in connection with the
vesting of the Performance RSUs, the delivery of shares of the

 

6

--------------------------------------------------------------------------------


 

Employee Stock or the delivery of cash, securities or other property as provided
in Section 6.  To the extent that the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the delivery or
vesting, as applicable, of such shares of the Employee Stock that Employee make
arrangements satisfactory to the Company for the payment of the balance of such
taxes required to be withheld.  The Board, upon the written request of Employee,
in the Board’s sole discretion and pursuant to such procedures as it may specify
from time to time, may permit Employee to satisfy all or part of the tax
obligations in connection with the vesting of the Performance RSUs or the
delivery of the shares of Employee Stock by (i) having the Company withhold
otherwise deliverable shares, or (ii) delivering to the Company shares that have
been held by Employee for at least six months, in each case having a Fair Market
Value (as defined in the Plan) equal to the amount sufficient to satisfy such
tax obligations.

 

(c)          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)         Complete Agreement.  This Agreement, the Plan, those documents
expressly referred to herein and therein and other documents of even date
herewith embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

(e)          Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(f)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Employee,
the Company and their respective successors and assigns (including subsequent
permitted holders of the Performance RSUs or the Employee Stock); provided that
the rights and obligations of Employee under this Agreement shall not be
assignable except in connection with a permitted transfer of the Employee Stock
hereunder.

 

(g)          Choice of Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits
hereto shall be governed by, and construed in accordance with, the internal law,
and not the law of conflicts, of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

(h)         Remedies.  Each of the parties to this Agreement shall be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all

 

7

--------------------------------------------------------------------------------


 

other rights existing in its favor.  The parties hereto agree and acknowledge
that money damages would not be an adequate remedy for any breach of the
provisions of this Agreement and that any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or deposit) in order to enforce
or prevent any violations of the provisions of this Agreement.

 

(i)             Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Employee.

 

*      *      *      *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Hoil Kim

 

 

 

 

Title:

Vice President, Chief Administrative Officer and General Counsel

 

 

 

 

 

 

 

 

«Employee»

 

 

[Signature Page – Performance Restricted Stock Unit Agreement with «Employee»]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------
